Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claims 1 – 17 and 42 – 44: cooling control mechanism – read as “a mechanism (generic placeholder) for controlling cooling (function)…”

Claims 3 – 5: securing member – read as “a member (generic placeholder) for securing (function)…”

Claims 4, 11, and 15: biasing member/element – read as “a member/element (generic placeholder) for biasing (function)…”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 

The application has been amended as follows: 

Please amend Paragraphs [0036] and [0056] of the specification as shown below:

[0036] Thus, the cooling control mechanism may comprise a pressure chamber 50 that, in use, can be selectively pressurised to control opening and closing of a gap in the heat conducting path 44. The cooling control mechanism may comprise powered valving [[72, 74]] 70, 72 actuable to selectively connect the pressure chamber 50 with at least one of a gas source 60 and a vacuum source 64 or vent 66 to selectively pressurise the pressure chamber. Although not essential, conveniently, the valving may comprise one or more electrically actuated valves, for example solenoid valves. In some examples, pneumatically or hydraulically actuated valving may be used. The cooling control mechanism, may further comprise a controller 76 and one or more temperature sensors 74 mounted in or on the pump housing 14. The controller 76 may be configured to provide signals that cause actuation of the valving [[72, 74]] 70, 72 to cause a variation in the gas pressure in the pressure chamber 50 to control the opening and closing of the gap in the heat conducting path 44 in response to signals provided by the one or more temperature sensors 74. 

[[10]] 11, the screw pump 310 may be provided with one or more layers of thermal insulation 380. The thermal insulation 380 may be secured to the pump housing 314 by, for example, bands (not shown) extending about the pump housing and may comprise foamed silicone or an aerogel. The heat retention provided by the thermal insulation 380 coupled with operation of the pump cooling system 312 in non-cooling mode at start up and when the operating temperature of the pump is at or below the desired operating temperature may enable the pump to reach the desired operating temperature quicker than conventional pumps and then maintain the desired operating temperature, even when operating at ultimate.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art does not teach or suggest the features of providing a cooling body configured to be fitted to a pump housing to receive heat from said the pump housing via a heat conducting path between said the cooling body and the pump housing, said the cooling body having a passage through which, in use, a cooling fluid is passed to conduct heat away from the cooling body; and a cooling control mechanism configured to provide a gap in said the heat conducting path at pump operating temperatures below a predefined temperature whereby heat conduction from said the pump housing to said the cooling body is interruptible, as recited in all claims. 

The act of interrupting conduction paths to prevent heat transfer via conduction is generally known. Cave (US 2017/0241649) teaches a mechanical thermal switch (TS, Figures 2A, 2B) that enables and disables heat transfer from a heat source to a heat storage system. Kaeppner (DE 102011112600) teaches physically moving an aluminum block (2, Figures 13, 14) between two heat exchangers (13, 14), making contact with each heat exchanger to facilitate heat transfer from the block to the respective heat exchanger or vice versa. Mendoza (DE 102007008594) teaches a housing protecting electronic devices, in which a heat sink (23, Figures 2 – 5) is brought into contact with the housing or separated from . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, April 12, 2021